


Exhibit 10(xx)

THE STANLEY WORKS

RESTRICTED STOCK UNIT PLAN

FOR NON-EMPLOYEE DIRECTORS

ARTICLE I

PURPOSE

The purpose of the Plan is to provide non-employee directors of the Company with
compensation tied to the value of the Company’s Common Stock thereby motivating
such directors to perform their duties and responsibilities to the best of their
professional ability and to further align the interests of such directors with
the interests of the Company and its shareholders.

ARTICLE II

DEFINITIONS

As used in the Plan, the following terms shall have the meanings specified in
this Article 2, except to the extent provided otherwise in an applicable Award
Certificate.

2.1 Adjustment Event: a stock split, reverse stock split, combination or
exchange of shares, recapitalization, subdivision, merger, consolidation,
reclassification, reorganization, spin-off or other distribution of stock or
property of the Company, partial or complete liquidation of the Company or any
similar transaction affecting the outstanding Common Stock or the capitalization
of the Company; provided that, when used with respect to in-kind dividends
credited to a Participant’s Dividend Equivalent Account, the term Adjustment
Event shall relate to the property subject to such in-kind dividend.

2.2 Award: a cash-settled, restricted stock unit representing the right, subject
to the timing of payment, distribution, adjustment and other provisions of the
Plan, to receive the future cash value of one share of Common Stock and the
amount credited under the related Dividend Equivalent Account as of the date of
settlement.

2.3 Award Certificate: a written certificate evidencing each Award to a
Participant under the Plan and setting forth certain of the terms and conditions
applicable thereto, which certificate shall be in a form approved by the
Committee from time to time.

2.4 Beneficiary: the Person(s) designated in accordance with Article 8 below.

2.5 Board: the Board of Directors of the Company.

2.6 Committee: the Corporate Governance Committee of the Board or, if there is
no such committee, the Board, provided that no Participant shall be permitted to
act in the capacity of a director with respect to any matters pertaining
directly to any of such Participant’s Awards.

 

 

--------------------------------------------------------------------------------






2.7 Common Stock: the common stock of the Company, par value $2.50 per share,
subject to adjustment pursuant to Article 7.

2.8 Company: The Stanley Works, a Connecticut corporation.

2.9 Dividend Equivalent Account: a notional account established on the books and
records of the Company to record any dividend equivalent amounts accrued and
payable in respect of any outstanding Awards and any earnings or losses on such
dividend equivalent amounts.

2.10 Effective Date: April 26, 2004.

2.11 Grant Date: with respect to an Award, the date as of which such Award is
granted to a Participant and set forth in the Award Certificate evidencing such
Award.

2.12 Initial Deferral Election Rule: a Participant’s initial election with
respect to any Award must be made by the end of the year before the calendar
year in which the Grant Date of such Award occurs and such election must specify
a Settlement Date and Settlement Method; provided, however, a new Participant in
the Plan may make an initial election with respect to an Award within 30 days
after such Participant becomes eligible to participate for the first time in the
Plan.

2.13 Market Value: the average of the high and low price on the New York Stock
Exchange for a share of Common Stock on the last trading day prior to the day as
of which Market Value is to be determined.

2.14 Participant: a non-employee director of the Company who is granted an Award
under the Plan.

2.15 Person: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

2.16 Plan: The Stanley Works Restricted Stock Unit Plan for Non-Employee
Directors, as set forth herein and as the same may be amended and in effect from
time to time.

2.17 Secretary: the individual holding the position of corporate secretary of
the Company from time to time or his or her delegate.

2.18 Section 409A: section 409A of the Internal Revenue Code of 1986, as
amended, and any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to section 409A by the U.S. Department of
Treasury or the Internal Revenue Service.

 

 

2

 

--------------------------------------------------------------------------------






2.19 Subsequent Deferral Election Rule: a subsequent election to delay a
Settlement Date or change a Settlement Method of an Award applicable to a
Participant’s previously filed election (i) may not take effect until at least
twelve months after the date on which the election is made; (ii) must require
that the settlement with respect to which such election is made (other than an
election made on account of “disability,” “death” or an “unforeseeable
emergency” each within the meaning of Section 409A) be deferred for a period of
not less than five years from the date such settlement would otherwise have been
made; and (iii) must be made not less than twelve months before the Settlement
Date of an Award applicable to such previously filed election.

2.20 Termination Date: the date on which a Participant ceases to serve as a
director of the Company for any reason.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

Non-employee directors of the Company who are selected by the Committee to
receive an Award shall become Participants in the Plan. Selection for
participation in the Plan shall not entitle any Participant to continue to serve
as a director of the Company for any period or to receive or be eligible to
receive any subsequent or additional Awards.

ARTICLE IV

TERMS OF AWARDS

4.1 Grant of Awards.

The Committee may grant Awards to eligible non-employee directors described in
Article 3 at such times, in such amounts and subject to such terms and
conditions not inconsistent with the Plan as it shall determine. Each Award
shall be evidenced by an Award Certificate.

4.2 Vesting of Awards.

Each Award shall be fully vested and nonforfeitable immediately upon grant to a
Participant.

4.3 Dividend Equivalent Rights.

(A) Cash Dividends. In the event that the Company declares and pays a cash
dividend in respect of the Common Stock as of a record date occurring after the
Grant Date of an Award and prior to the satisfaction of such Award as provided
in Article 4.4, the Company shall credit an amount to the Participant’s Dividend
Equivalent Account, as of the payment date for such dividend, equal to the
product of (i) the cash dividend amount per share of Common Stock declared and
paid, multiplied by (ii) the number of Awards held by such Participant. Cash
amounts credited from time to time to a Participant’s Dividend Equivalent
Account shall be deemed to earn interest, compounded quarterly, at an annual
rate equal to the rate of interest applicable from time to time under the
Company’s Deferred Compensation Plan for Non-Employee Directors for the period
from the date such cash amount is credited to the Participant’s Dividend
Equivalent Account to the date of distribution of such amount, as so adjusted,
in accordance with Article 5.

 

 

3

 

--------------------------------------------------------------------------------






(B) Dividends In Kind. In the event that the Company declares and pays a
dividend in kind in respect of the Common Stock as of a record date occurring
after the Grant Date of an Award and prior to the satisfaction of such Award as
provided in Article 4.4, the Company shall credit an amount to each
Participant’s Dividend Equivalent Account, as of the payment date for such
dividend, equal to the product of (i) the then-current fair market value, as
determined by the Committee in its sole discretion, assigned to the property
paid in kind in respect of one share of Common Stock, multiplied by (ii) the
number of Awards held by such Participant. Amounts credited from time to time to
a Participant’s Dividend Equivalent Account in respect of in-kind dividends
shall be adjusted from time to time to reflect changes in the fair market value
of, or Adjustment Events with respect to, the property subject to such in kind
dividend, as determined by the Company, during the period from the date such
amount is credited to the Participant’s Dividend Equivalent Account to the date
of distribution, as so adjusted, in accordance with Article 5.

4.4 Elections with respect to Method and Timing of Settlement. Pursuant to the
Initial Deferral Election Rule, a Participant may elect for an Award to be
settled in one of the following methods (each, a “Settlement Method”): (i) in
one lump sum payment, which payment shall be made within twelve months following
such Participant’s Termination Date on the Settlement Date elected by the
Participant, or (ii) in a number of approximately equal annual installments (not
to exceed 10 installments), with the first installment to be paid within twelve
months following such Participant’s Termination Date on the Settlement Date
elected by the Participant and each subsequent installment to be paid on the
first business day of each succeeding calendar year during the installment
period. Each payment shall be considered a “separate payment” and not of a
series of payments for purposes of Section 409A. The term “Settlement Date”
means the date (day and month) elected by the Participant to receive or begin
receiving payments in settlement of his or her Award[s], provided, however, that
in the event such day and month fall on a weekend or holiday, the Settlement
Date shall mean the first business day following such date.

Election of the Settlement Method and Settlement Date shall be made in writing,
on such form as may be approved from time to time by the Secretary.

4.5 Modification of Settlement Elections. A Participant may elect to change the
Settlement Date and/or Settlement Method then in effect with respect to all or a
designated portion of his or her Awards to another Settlement Date and/or
Settlement Method permitted under Section 4.4 by filing an election with the
Secretary, in such form as the Secretary may prescribe from time to time,
subject to the Subsequent Deferral Election Rule and otherwise in accordance
with any procedures specified by the Committee from time to time.
Notwithstanding the foregoing, the Company may, in its sole discretion,
authorize the acceleration of the settlement of an Award in accordance with
paragraphs (j)(4)(ii) through (xiv) of Treasury Regulation §1.409A-3.

 

 

4

 

--------------------------------------------------------------------------------






ARTICLE V

SETTLEMENT OF AWARDS

5.1 Settlement. In the case of an Award payable in one lump sum, on the
Settlement Date, the Company shall pay to the Participant, in full settlement of
such Award, an amount, in cash, equal to the sum, determined as of the
Settlement Date, of (i) the Market Value of a share of Common Stock plus (ii)
the aggregate amount then credited to the portion of the Participant’s Dividend
Equivalent Account corresponding to such Award. In the case of an Award payable
in installments, on the Settlement Date applicable to such Award and on each
subsequent installment payment date, the Company shall pay to the Participant,
in partial settlement of such Award, the applicable installment amount, in cash.
The amount of each installment shall be based on the Market Value of a share of
Common Stock plus the aggregate amount credited to the portion of the
Participant’s Dividend Equivalent Account corresponding to such Award, in each
case, as of the date immediately prior to the installment payment date, and
shall be determined by multiplying such amount by a fraction, the numerator of
which shall be one and the denominator of which shall be the number of annual
installments (including the current installment) remaining to be paid.

5.2 Settlement on Death or Change in Control. If a Participant should die before
all Awards have been paid in accordance with Section 5.1, the balance of such
Awards shall be paid to the Participant’s Beneficiary in a lump sum payment as
of the first business day of the calendar year following the year of the
Participant’s death. Notwithstanding anything herein to the contrary, upon a
“change in the ownership” or the “effective control” of the Company or a “change
in the ownership of a substantial portion of the Company’s assets” (each within
the meaning of Section 409A), the balance of a Participant’s Awards shall be
paid to the Participant in a lump sum payment within 30 days following such
change in control.

ARTICLE VI

ADMINISTRATION

6.1 Authority of the Committee. The Committee shall be responsible for the
administration and interpretation of the Plan and all Award Certificates.
Subject to any guidelines established for the Committee, as approved in writing
by the Board, the Committee shall have full discretionary authority to exercise
its duties and powers under the Plan and the Award Certificates, including with
respect to the administration and interpretation of the Plan and the Award
Certificates. Subject to the terms of the Plan and the Award Certificates, the
Committee is authorized to prescribe, amend and rescind rules and regulations
relating to the administration and interpretation of the Plan and the Award
Certificates, to provide for conditions and assurances deemed necessary or
advisable to protect the interests of the Company, and to make all other
determinations necessary or advisable for the administration and interpretation
of the Plan and the Award Certificates or to carry out its or their provisions
and purposes. All determinations, calculations, interpretations and other
actions made or taken by the Committee pursuant to the provisions of the Plan or
any Award Certificate or otherwise in connection with the administration,
operation or interpretation thereof shall be final, binding and conclusive for
all purposes and upon all persons and shall be made in the sole and absolute
discretion of the Committee.

 

 

5

 

--------------------------------------------------------------------------------






6.2 Delegation by the Committee; Authority of the Board. The Committee may
appoint in writing such person or persons as it may deem necessary or desirable
to carry out any of the duties or responsibilities of the Committee hereunder
and may delegate to such person or persons in writing such duties, and confer
upon such person or persons in writing, such powers, discretionary or otherwise,
as the Committee may deem appropriate. The Committee may employ one or more
persons to render advice with regard to any of the duties or responsibilities of
the Committee under the Plan. Any and all rights, duties and responsibilities of
the Committee hereunder may be exercised by the Board in lieu of the Committee,
in the Board’s discretion.

6.3 Reliance. The Committee shall be entitled to rely upon all determinations,
certificates and reports made by any financial officer of the Company or any
actuary or independent public accountant and upon all opinions of law given by
any counsel selected by it (who may be counsel to the Company), and shall be
fully protected in respect of any act done or omitted to be done or any
determination made in good faith in reliance upon any such determination,
certificate, report or opinion. No member of the Committee shall be liable for
any act done or omitted to be done or determination made in the performance of
its duties under this Plan or for any act done or omitted to be done by any
agent or representative of such Committee so long as such person acted in good
faith.

6.4 Indemnification. Each person who is or shall have been a member of the
Committee or otherwise delegated any administrative duties or responsibilities
hereunder shall be indemnified and held harmless by the Company to the fullest
extent permitted by law from and against any and all losses, costs, liabilities
and expenses (including any related attorneys’ fees and advances thereof) in
connection with, based upon or arising or resulting from any claim, action, suit
or proceeding to which such person may be made a party or in which such person
may be involved by reason of any action taken or failure to act under or in
connection with the Plan and from and against any and all amounts paid by such
person in settlement thereof, with the Company’s approval, or paid by such
person in satisfaction of any judgment in any such action, suit or proceeding
against him, provided that such person shall give the Company an opportunity, at
its own expense, to defend the same before such person undertakes to defend it
on his own behalf. The foregoing right of indemnification shall not be exclusive
and shall be independent of any other rights of indemnification to which such
persons may be entitled under the Company’s Certificate of Incorporation or
By-laws, by contract, as a matter of law or otherwise.

ARTICLE VII

ADJUSTMENTS IN CAPITALIZATION

In the event of any change in the number, class or type of shares of Common
Stock outstanding or other change in the capitalization of the Company by reason
of an Adjustment Event, the Committee shall make such adjustments as it
determines are appropriate to the number of shares of Common Stock and/or the
class or type of shares of capital stock covered by the Awards. In the event of
any adjustment made pursuant to this Article 7, references herein and in any
applicable Award Certificate will be deemed to refer to such different class or
type of shares of common stock or other equity securities.

 

 

6

 

--------------------------------------------------------------------------------






ARTICLE VIII

GENERAL PROVISIONS

8.1 Right to Payment Unsecured. The right of a Participant to receive payments
under the Plan shall be only that of an unsecured creditor against the assets of
the Company and payments under the Plan shall be made solely from the assets of
the Company. No Participant shall have any right to any specific assets of the
Company by virtue of the Plan, any Award Certificate or any Award hereunder or
thereunder.

8.2 Nontransferability of Awards. Neither Awards granted under the Plan nor
interests in Dividend Equivalent Accounts may be transferred, sold, assigned,
pledged, encumbered, hypothecated, alienated or otherwise disposed of, other
than by will or by the laws of descent and distribution upon the death of the
Participant.

8.3 Amendment or Termination. The Plan and any outstanding Award Certificate may
be amended, modified or terminated by the Board at any time or from time to
time, provided that no such amendment, modification or termination (other than
an amendment, modification or termination as necessary to comply with Section
409A) shall, without the consent of the affected Participant, materially and
adversely affect the rights of such Participant in respect of outstanding Awards
held at the time of such amendment, modification or termination, as determined
by the Committee. Notwithstanding the foregoing, the Board may amend the Plan
and any Award Certificate to the extent necessary to comply with applicable
securities laws, without the consent of the affected Participant.

8.4 Limitation on Participants’ Rights. The Plan shall not be construed as
conferring upon any Participant any legal right to continue to serve as a
director of the Company.

8.5 Facility of Payments. In the event that the Committee shall find that any
Participant to whom any benefit is payable under the Plan is unable to care for
his or her affairs because of illness, accident or otherwise, the Committee may
direct that any benefit due shall be paid to the duly appointed legal
representative of such Participant, or if there is no duly appointed legal
representative, to the Participant’s spouse or child of majority age, and the
payment of any such benefits shall be in complete discharge of the liabilities
of the Company under the Plan.

8.6 Beneficiary Designation. Each Participant may from time to time name any
Beneficiary or Beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid. Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Secretary (which form may be the form used generally for other benefit plan
purposes) and will be effective only when filed by the Participant in writing
with the Secretary during his or her lifetime. In the absence of any such
designation, or in the event the designated beneficiary shall have predeceased
the Participant, the Participant’s Beneficiary shall be deemed to be to the
Participant’s surviving spouse, if any, or otherwise his or her estate.

8.7 Rights as a Stockholder. A Participant shall not have any rights of a
stockholder with respect to any Award, including any in-kind dividend amount
credited to his or her Dividend Equivalent Account, including, but not limited
to, the right of a stockholder to vote or receive dividends, except for the
right to receive dividend equivalent amounts pursuant to Section 4.3.

 

 

7

 

--------------------------------------------------------------------------------






8.8 No Limitation on Compensation. Nothing in the Plan shall be construed as
limiting the right of the Company to establish other plans, or to pay
compensation to its directors in cash or property, in a manner that is not
expressly authorized under the Plan.

8.9 Requirements of Law. The granting of Awards and the satisfaction thereof
shall be subject to all applicable laws, rules and regulations, and to such
approvals by any governmental agencies or, as may be appropriate or required, as
determined by the Committee.

8.10. Section 409. The Plan is intended to provide for the deferral of
compensation in full compliance with Section 409A. The Plan shall be construed
in a manner to give effect to such intention.

8.11 Limited Transition Relief through December 31, 2008. Notwithstanding
anything herein to the contrary, pursuant to the transition relief provided
under Q&A 19(c) of IRS Notice 2005-1, as amplified by the proposed regulations
under Section 409A, and as further amended by IRS Notice 2006-79 and IRS Notice
2007-86, a Participant (i) may designate the Settlement Date and Settlement
Method of an Award to the extent not previously so elected and/or (ii) may make
a new election to change the Settlement Method and Settlement Date of an Award
in a previously filed election, in each case, no later than December 31, 2008. A
Participant who chooses not to file a new election as provided in clause (ii)
shall continue to participate in the Plan pursuant to his or her prior
elections, which shall be administered in accordance with Section 409A. Any
changes to elections made after December 31, 2008 will be subject to the
Subsequent Deferral Election Rule.

8.12 Notices. Each Participant shall be responsible for furnishing the Secretary
with the current and proper address for the mailing of notices and delivery of
agreements or other property. Any notices required or permitted to be given
shall be deemed given by the Company if directed to the Participant to whom
addressed at such address and mailed by regular United States mail, first-class
and prepaid. If any item mailed by the Company to such address is returned as
undeliverable to the addressee, mailing will be suspended until the Participant
furnishes the proper address.

8.13 Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.

8.14 Applicable Law. This Plan and all Award Certificates in all respects shall
be construed and interpreted in accordance with the laws of the State of
Connecticut, without regard to the principles of conflicts of law thereof.

8.15 Number and Gender. To the extent appropriate in the context, each term used
in this Plan in either the singular or the plural shall include the singular and
the plural, and pronouns stated in either the masculine, feminine or neuter
gender shall include the masculine, feminine and neuter.

8.16 Headings and Captions. Headings and captions in this Plan are inserted for
convenience of reference only and the Plan is not to be construed by the
interpretation thereof.

 

 

8

 

--------------------------------------------------------------------------------